[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs, Albert Meckel, Meckel the Florist, Inc. and Lucy Meckel, have filed a motion (#201) to reopen a judgment of dismissal entered on April 21, 1987. Their motion to set aside the judgment was filed February 19, 1991, almost four years after the judgment of dismissal.
The computer printout indicates that the dismissal was based on Practice Book 251 which pertains to dismissals for lack of diligence generally based on failure to close the pleadings or claim the matter for a trial list. In this case, however, the pleadings were closed and the matter was claimed for a trial list in August 1983.
This case was dismissed by this court, Cioffi, J., for failure to attend the "Assignment of Jury Cases for Trial" on April 21, 1987. The affidavit of plaintiffs' counsel states that it was assumed that counsel was not required to CT Page 3921 attend the call because it had been previously marked "ready". In any event, counsel for the plaintiffs states that notice of this dismissal was never received. The computer printout discloses, however, "Notices Sent" on April 21, 1987, indicating the dismissal.
The motion to reopen the dismissal is governed, I believe, by Batory v. Bajor, 22 Conn. App. 4, 8,575 A.2d 1042, cert. denied 215 Conn. 8121 576 A.2d 541 (1990), in which the computer printout also indicated that notice was sent. It is found therefore as a fact that notice was given because the computer printout from the clerk's office so indicates. Id., 9.
Thus this court is without jurisdiction to reopen the judgment because of the lapse of more than four months. Parenthetically, it is noted that there was no activity in the file after April 21, 1987, the date of the notice of dismissal, until the February 1991 motion to reopen. The defendant's amended answer is dated April 21, 1987, the same date that notice of dismissal was sent, and thereafter the file fails to disclose further motions or activity.
Accordingly, the motion to open or vacate the judgment of dismissal is denied.
So Ordered.
Dated at Stamford Connecticut this 23 day of May, 1991.
William B. Lewis, Judge